[logo1.jpg]
[logo2.jpg]

 
 
 
INITIAL COLLABORATIVE AGREEMENT
 


Dated July 23rd 2009,


 


Between:


AREVA, a French public limited company with a management board and supervisory
board organized and existing under the laws of France, with capital of
1,346,822,638 euros, registered under N° 712 054 923 at the Paris Registry of
Trade and Commerce, and whose registered head-office address is 33, rue La
Fayette, 75009 Paris Cedex, acting for itself and in the name of its Affiliates
represented by Mr. Patrick CHAMPALAUNE in his capacity as Senior Vice President,
Purchasing,
 
hereinafter referred to as “AREVA”
 on the one hand,


And,


THORIUM POWER, a Nevada corporation, whose executive office address is 1600
Tyson's Blvd, Suite 550 Mclean, VA 22102 USA, represented by Seth GRAE, in his
capacity as President & CEO


 hereinafter referred to as "THORIUM POWER",
 on the other hand,


 
Referred to hereafter individually as "Party" and collectively as "Parties".
 

--------------------------------------------------------------------------------


 
Whereas, THORIUM POWER is developing a thorium seed-blanket fuel assembly design
for VVERs aimed at enhancing proliferation-resistance and reducing the amount of
waste to be disposed of while maintaining competitive economics and ensuring
increased safety margins.


Whereas, AREVA and THORIUM POWER have started informal exchanges with each other
in early 2009 to further investigate various thorium fuel cycle options
including one based on THORIUM POWER ’s fuel assembly seed-blanket concept.  An
informational meeting was held on February 10th 2009 followed by technical
exchanges and a more detailed scientific meeting on May 21-22nd 2009.


Whereas, AREVA is interested in assessing the potential of thorium in future
fuel cycles and expressed – at the May 22th meeting – its willingness to provide
THORIUM POWER with a consultancy agreement as a follow-up.


Whereas, the general scope is to investigate specific topics of thorium use in
various reactor types and fuel cycle options. The two phases of the project are
:


 
Phase 1 :
Study of Evolutionary Thorium Fuel Concepts for PWRs (see Scope of Work in
Addendum I and agreed-upon during meeting on July 8th 2009)



 
Phase 2 :
Detailed study of evolutionary and longer-term thorium fuel concepts (Scope of
Work not yet defined in detail and subject of discussion during execution of
Phase 1)



Whereas, in this context, AREVA and THORIUM POWER wish to set out in this
INITIAL COLLABORATIVE AGREEMENT, the basic principles for the collaboration
between AREVA and THORIUM POWER for the first phase relating to the ‘Study of
Evolutionary Thorium Fuel Concepts for PWRs’.


THEREFORE, it has been agreed as follows :


1.
OBJECT OF THE INITIAL COLLABORATIVE AGREEMENT



For the purpose of the INITIAL COLLABORATIVE AGREEMENT,


“AREVA” shall means AREVA and AREVA Affiliates


“AREVA Affiliate” shall mean any corporation or individual that controls or is
controlled by or is under common control with AREVA directly or through one or
more Affiliates of at least fifty percent of the shares of stock entitled to
vote for the election of directors of the maximum permitted by law or
administrative action. Affiliate shall also include any individual employed by
and agents of such Affiliate.


The general objective is to investigate specific topics of thorium fuel cycles
in AREVA’s LWRs.
 
2

--------------------------------------------------------------------------------


 
The purpose of the INITIAL COLLABORATIVE AGREEMENT is to perform the first phase
providing initial general results relating to evolutionary approaches to the use
of thorium in AREVA’s LWRs, more specifically within this Phase 1 in EPR-like
PWRs.


The performance of Phase 2, further deepening some technical aspects, depends on
the results of Phase 1. Consequently, the Parties shall meet together in order
to take the decision concerning the implementation of the Phase 2.


Phase 1 and Phase 2 will be conducted with the intention of further
collaborative agreements between AREVA and THORIUM POWER in order to develop and
set up new products and technologies related to thorium fuel concepts. AREVA’s
use of THORIUM POWER’s Background Knowledge for commercial purposes or any
purpose other than set forth herein shall be separately negotiated on a royalty
principle.


2.
SCOPE OF WORK



The scope of work of the INITIAL COLLABORATIVE AGREEMENT will consist in Phase 1
only, as described in Addendum 1 hereto, relating to the ‘Study of Evolutionary
Thorium Fuel Concepts for PWRs’; provided, however, that the scope of work of
this INITIAL COLLABORATIVE AGREEMENT will not include work related to Task 1.6
of Addendum 1, which calls for THORIUM POWER to “Perform a Preliminary Review of
Thermal Hydraulic Characteristics and Fuel Behaviour for the Selected Concepts
for the EPR 18-month Equilibrium Cycle”.  If the Parties decide to pursue Task
1.6 based on the results of Tasks 1.1-1.5, then the work on Task 1.6 shall
commence only after the Parties have agreed on the specific scope and price for
Task 1.6 in a subsequent order for work or through an amendment to the initial
order for work.
 
3.
FINANCIAL CONDITIONS



3.1.
The total amount of the Professional Fee for the first phase (including only
Tasks 1.1 through 1.5, excluding the expenses mentioned in Section 3.3) is :



550 000 USD (five hundred fifty thousands US-Dollars)


 
The price is defined in Addendum I.
 
3.2.
Prices mentioned in this INITIAL COLLABORATIVE AGREEMENT are exclusive of Value
Added tax (VAT) which may be levied in France and collected by THORIUM POWER in
accordance with the applicable laws. If applicable, such tax shall be added to
the contract price at a rate and at the time when it becomes payable in
accordance with the applicable laws of France at the date of invoicing.

 
Prices mentioned in this INITIAL COLLABORATIVE AGREEMENT are inclusive of any
other taxes, duties, levies, dues which may be levied by any tax authorities in
the USA, in France or in any other country on THORIUM POWER and on THORIUM
POWER’s personnel, including but not restricted to customs duties, sales tax and
any taxes on income. Such taxes, duties, levies, dues shall be borne by THORIUM
POWER or by THORIUM POWER’s personnel.
 
3

--------------------------------------------------------------------------------


 
The invoices issued by THORIUM POWER in return for the delivery of the Services
shall be sent in duplicate, one original and a copy, to the address below:


 AREVA
Comptabilité fournisseur
Tour AREVA
1 place Jean Millier
92 084 Paris La Défense


In addition to the compulsory legal details, it is essential that the invoices
include the references of the Contract. AREVA reserves the right to suspend the
payment of any invoice which does not meet these requirements.


Payment is made by AREVA by bank transfer within sixty (60) days, of the date of
issue of the correct invoice.


The invoice shall be deemed to have been issued on the fifth calendar day prior
to its receipt by Areva if the delay between its date of issue and its date of
receipt by AREVA is more than five (5) calendar days.
 
In case of late payment, the penalties applicable to AREVA shall be equal to
three (3) times the legal rate of interest per day of delay. The penalties will
apply from the day immediately following the due date to the day on which actual
payment is actually received by THORIUM POWER.
 
3.3.
AREVA will also reimburse THORIUM POWER for any reasonable out of pocket
expenses properly incurred by THORIUM POWER or its agents or subcontractors and
directly attributable to the provision of the services described in Appendix 1
hereto, including, without limitation, travel, subsistence and other expenses
directly attributable to the provision of such services, provided however that
such expenses shall not exceed twenty percent (20%) of the Professional Fee
earned by THORIUM POWER on a rolling, cumulative basis without the prior written
approval of AREVA.  For the avoidance of doubt, expenses shall not include
general overhead of THORIUM POWER or any professional fees paid to agents or
subcontractors of THORIUM POWER.  The expenses shall be billed to AREVA at cost
without any administrative charge, and in accordance with the procedure set
forth in Section 3.2 above. THORIUM POWER shall provide the proof of such out of
pocket expenses by attaching copy of these to the invoices sent to AREVA.

 
4.
NEGOTIATION SCHEDULE



The Parties acknowledge their common intent is to (i) perform in good faith the
negotiation, and (ii) to use a reasonable level of best efforts to sign a
CONSULTANCY AGREEMENT providing the financial schedule of this INITIAL
COLLABORATIVE AGREEMENT by JULY 31, 2009 at the latest.
 
4

--------------------------------------------------------------------------------


 
5.
FORCE MAJEURE



Neither Party shall be liable for failure to fulfil their obligations if and
insofar as this failure is due to a case of force majeure as this concept is
defined in French law.
 
The Party which invokes the case of force majeure must inform the other Party of
this, without delay, by registered letter with acknowledgement of receipt,
specifying the reasons, foreseeable consequences and their probable duration. It
shall take all the necessary measures to limit the consequences in case of force
majeure.
 
Failing agreement on the measures to be taken and should this case of force
majeure last more than twenty (20) days as of the serving of notice, the Party
to whom this case of force majeure is opposed shall be entitled to cancel the
INITIAL COLLABORATIVE AGREEMENT, without the other Party being able to claim any
additional compensation.
 
6.
GOVERNING LAW AND ARBITRATION



6.1.
This INITIAL COLLABORATIVE AGREEMENT is subject to and will be interpreted in
conformity with the French Law.



6.2.
In the event of any dispute arising out of or in connection with this INITIAL
COLLABORATIVE AGREEMENT, the Parties agree to submit the matter to settlement
proceedings under the International Chamber of Commerce rules by three (3)
arbitrators appointed in accordance with the said rules of Arbitration. The seat
of the Court of Arbitration will be Paris, France. The language of arbitration
will be the English language.



All arbitration awards shall be final and binding for both Parties and both
Parties agree to be bound thereby and shall act accordingly.


7.
ENTRY INTO EFFECT – DURATION



This INITIAL COLLABORATIVE AGREEMENT will enter into effect and be binding upon
the Parties, once signed by the duly authorized representatives of both Parties,
on the Effective Date and will remain in effect until the AGREEMENT is
signed.  If no AGEEMENT is entered into, this INITIAL COLLABORATIVE AGREEMENT
shall remain in effect until completion of the scope of work contained in
Addendum 1 hereto by THORIUM POWER.


Upon receipt of written notice by either Party of the other Party’s breach of
the material terms of this INITIAL COLLABORATIVE AGREEMENT, which notice shall
specifically describe the claim of breach, the breaching Party shall have ten
(10) business days from the receipt of the notice of breach (the “Cure Period”)
to cure such breach.  Upon the failure to cure such breach within the Cure
Period, the noticing Party may, at its option, terminate this INITIAL
COLLABORATIVE AGREEMENT.  Notwithstanding the foregoing, if the breaching Party
cures such lack of performance after the Cure Period and prior to termination by
the noticing Party, the noticing Party shall not be entitled to terminate the
INITIAL COLLABORATIVE AGREEMENT in accordance with this Article 7.  Termination
in accordance with this Article 7 shall be without prejudice to the accrued
rights and obligations of the parties accrued as of the date of termination.
 
5

--------------------------------------------------------------------------------


 
8.
CONFIDENTIALITY



This Article 8 is in addition to those certain Confidentiality and
Non-Disclosure Agreements between the Parties dated as of January 7th, 2009 and
June 11, 2009.


Except as provided below, the Parties agree that the terms of this INITIAL
COLLABORATIVE AGREEMENT and any information in connection herewith (whether
written or oral) (“Information”) which is disclosed by one Party (“Disclosing
Party”) to the other (“Receiving Party”) shall be kept confidential by the
Receiving Party and shall not be disclosed to a third party without the prior
written consent of the Disclosing Party.


The obligations of confidentiality set out in this Article 8 shall survive the
expiration of this INITIAL COLLABORATIVE AGREEMENT and shall subsist for a
period of ten (10) years thereafter in the event the AGREEMENT is not signed.


Notwithstanding the foregoing, the Receiving Party shall have no obligation of
confidentiality with respect to any information disclosed by the other Party
that:


a.  
is now in the public domain or subsequently enters the public domain without
fault or negligence on the part of the Receiving Party, its employees, or its
affiliates ; or

b.  
can be demonstrated by documentation or other competent proof to have been in
the Receiving Party’s possession prior to disclosure by the Disclosing Party; or

c.  
is properly received by the Receiving Party from a third party with a valid
legal right to disclose such information and such third party is not under
confidentiality agreement to the Disclosing Party; or

d.  
is required to be disclosed pursuant to any order of a court having jurisdiction
or any lawful action of a government or regulatory agency;

e.  
is required to be disclosed by applicable law or stock exchange rule; or

f.  
the Receiving Party’s employees who have no knowledge of the disclosing party’s
confidential information subsequently develop such information independently.



9.
INTELLECTUAL PROPERTY



9.1 - Background Knowledge
« Background Knowledge » shall mean all knowledge, documents, know-how,
software, data, specifications, plans, processes, and more generally all
information, whatever its form, as well as all intellectual property rights
(such as but not limited to patents, designs, copyright), which a Party owned
prior to the effective date of the order for work to be performed by THORIUM
POWER pursuant to a scope of work (an “Order”) or which have been developed or
acquired later by such Party independently from any performance of the Order.


6

--------------------------------------------------------------------------------


 
9.1.1 - AREVA’s Background Knowledge
AREVA’s Background Knowledge provided to THORIUM POWER in order for THORIUM
POWER to perform the Order shall remain the property of AREVA.
AREVA shall authorize THORIUM POWER and its potential subcontractors, to the
exclusion of any other third party, to use its Background Knowledge for the sole
purpose of performing the Order.


THORIUM POWER undertakes to respect AREVA’s Background Knowledge by (i) not
copying or reproducing by any means or under any form whatsoever such Background
Knowledge in all or in part except as may be necessary in order to perform the
Order and/or (ii) not using it for any other purpose than the one strictly
necessary to the performance of the Order and only until such Order remains
valid. Consequently, THORIUM POWER (i) undertakes not to use AREVA’s Background
Knowledge after the expiration or termination date of the Order and (ii) vouches
for the respect of the present Article by any of its potential subcontractors.


9.1.2 – THORIUM POWER’s Background Knowledge
THORIUM POWER’s Background Knowledge provided to AREVA in the course of the
performance of the Order shall remain the property of THORIUM POWER. THORIUM
POWER shall list with the Final Report all patents, designs and copyrights
necessary for AREVA in order to expoit the Results; provided, however, that such
listing of patents, designs and copyrights shall not transfer to AREVA in and of
itself any ownership of interest in such intellectual property.


THORIUM POWER shall authorize AREVA to use its Background Knowledge for the sole
purpose of verifying and evaluating the Results to determine the scope of
further collaborative agreements.


AREVA undertakes to respect THORIUM POWER’S Background Knowledge by (i) not
copying or reproducing by any means or under any form whatsoever such Background
Knowledge in all or in part and/or (ii) not using it for any other purpose than
the one strictly necessary to the performance of the Order and only until such
Order remains valid. Consequently, AREVA undertakes not to use THORIUM POWER’s
Background Knowledge after the expiration or termination date of the Order,
except to the extent such use relates to the Results.


Acceptance of the Order by THORIUM POWER implies the granting to AREVA of a non
exclusive right of use on its Background Knowledge necessary to use the Results,
as relating to AREVA’s LWRs only, either commercially or not, including for
research purposes, for AREVA’s activities. Such licence shall be granted
worldwide, and for the duration of the legal period of protection of the
abovementioned intellectual property rights or, when regarding know-how, as long
as such know-how is not in the public domain.


The financial consideration for such licence shall be a lump sum which is
already included in the price of the Order.


9.2 - Results
« Results » shall mean all knowledge, information or results, whether patentable
or not, methods, know-how, data, software, and any document (such as but not
limited to data bases or any other kind of data gathering, all reports, plans,
drawings, specifications, processes) whatever their media (specifically paper or
digital technology) and which have been created or generated during performance
of the Order or included in the Deliverables.
 
7

--------------------------------------------------------------------------------


 
9.2.1 – Principle
THORIUM POWER assigns to AREVA, for its sole benefit, any and all parts of the
Results as well as the intellectual property rights attached hereto, solely to
the extent that such Results and intellectual property rights as relating to
AREVA’s LWRs only, as their production goes along.  THORIUM POWER shall have
full ownership of any Results and intellectual property rights arising from the
work performed for reactors other than AREVA’s LWRs.  For the avoidance of
doubt, THORIUM POWER shall retain full ownership of any Results and intellectual
property rights for the work performed for Russian VVER-type reactors.


No public communication about the Results as relating to AREVA’s LWRs may be
made by THORIUM POWER without the prior’s written consent of AREVA.
 
The price of the Order comprises the lump sum price of abovementioned assignment
to AREVA of the Results as well as of intellectual property rights attached
hereto as relating to AREVA’s LWRs.  AREVA shall thus be free to use such
Results as it wishes and to decide upon the appropriateness and choice of any
legal protection to be implemented regarding said Results.  THORIUM POWER
undertakes not to restrain the use of such Results by AREVA and specifically
through any intellectual property right.


9.2.2 - Author’s Rights –
If the Results comprise, in all or in part, creations which are subject to
protection by author’s rights, then all such creations which are made in
performing the Order or included in the Deliverables (hereinafter referred to as
“Creations”), as relating to AREVA’s LWRs, shall be the exclusive property of
AREVA, the transfer of ownership being implemented as soon as each Creation
comes into existence.  Creations related to reactors other than AREVA’s LWRs
shall be the exclusive property of THORIUM POWER.  For the avoidance of doubt,
Creations related to Russian VVER-type reactors shall be the exclusive property
of THORIUM POWER.
Therefore, THORIUM POWER, which acknowledges being the author of the Creations,
or at least the assignee of the author’s rights on said Creations, assigns to
AREVA all intellectual property rights on Creations relating to AREVA’s LWRs,
except THORIUM POWER’s moral right hereon, regardless of the considered work,
including individual work, collaboration work (developed together with THORIUM
POWER’s employees) or collective work and for any and all use means, especially
those described as follows:


a) The exclusive right to reproduce without any limitation on number, digitize,
duplicate, print, record in all or in part each Creation relating to AREVA’s
LWRs, for whatever reason and in any manner, specifically by any technical
process, upon any medium known or yet to be known at the time of execution of
the Order and in any format;


b) The right to translate, which includes the right to establish any version or
have such established, in the French language or any foreign language, on all or
part of each such Creation relating to AREVA’s LWRs;
 
8

--------------------------------------------------------------------------------


 
c) The right to adapt, arrange, modify, correct errors and the right for AREVA
to alter or have any third party alter each such Creation relating to AREVA’s
LWRs in all or in part, whether in writing, orally, through data communication,
digitally, etc. and for any kind of use ;


d) The exclusive rights to publish, broadcast, edit and re-edit without any
limitation on the number of editions. Such rights shall include the right to
photocopy and all derivative rights thereof, to commercialize, grant or assign
the rights of use, the right to rent and lend copies of each Creation relating
to AREVA’s LWRs in its original version or any adapted, arranged, modified,
corrected, altered or translated version, either free of charge or against
payment;


e) The exclusive right to represent, exhibit, display, broadcast and use all or
part of each Creation relating to AREVA’s LWRs in its original version or any
adapted, arranged, modified, corrected, altered or translated version, through
any means of communication to the public known to this day and specifically
through public reciting, television broadcasting, broadcasting, satellite
transmission, initial or secondary cable television, active or passive, though
public screening, disclosure in a public area, digital disclosure on line or on
a media, public presentation and any other means;


f) The right to use, monitor and service the Creations relating to AREVA’s LWRs;


g) The right to integrate in all or in part, with or without any modifications,
the Creations;


h) The right to reverse engineering the Creations relating to AREVA’s LWRs.


AREVA shall be entitled to a worldwide use of the aforementioned rights for
commercial or non-commercial purposes for its own activities and for as long as
the legal protection of said rights shall last (and without any limitation of
any kind regarding edition, broadcasting, rerun or use).


THORIUM POWER transfers to AREVA all property rights on the material form of
Creations relating to AREVA’s LWRs, allowing their copy in great numbers and
their adaptation.


AREVA shall be entitled to retrocede by any means, specifically by a transfer,
license, or any other legal means, all or part of the acquired intellectual
property relating to AREVA’s LWRs rights to any third party it may chose.


The payment linked to the transfer of intellectual rights as defined in the
present Section is expressly included in the price of the Order.


9.2.3 - Third parties’ intellectual property rights
In the event that THORIUM POWER desires, in its sole discretion, to obtain third
party intellectual property rights for the performance of the Order, THORIUM
POWER undertakes to obtain from said third parties an assignment or a license
upon such rights of use on aforementioned intellectual property rights to its
own benefit with a right to sublicense to AREVA.
 
9

--------------------------------------------------------------------------------


 
This assignment/licence shall be assigned/granted to AREVA for any and all use,
for commercial or non commercial purposes, including research purposes, for its
own activities, worldwide, and for as long as aforementioned rights shall be
legally protected or, regarding know-how, until such know-how is in the public
domain.


As regards the transfer of author’s economic rights owned by third parties on
the Creations, its length and details shall be in conformity with the terms and
conditions of Article 9.2.2 above.


The payment for such assignment or license is expressly included in the price of
the Order.


9.2.4 - Specific case regarding employees
a) Subrogation in employees’ rights
The following terms shall apply to inventions and data bases, such list not
being restrictive, made by employees of THORIUM POWER throughout the performance
of the Order (“employees” shall mean any natural person working under the
authority of the Supplier or on behalf of the latter). THORIUM POWER shall have
its potential subcontractors comply with the same undertakings towards their own
employees as set forth in the present Article.
THORIUM POWER  undertakes to explicitly ascribe to its employees the carrying
out of the studies, research and developments as necessary for the performance
of the Order so as to allow the automatic devolution of the rights of said
employees to THORIUM POWER, and thereafter to AREVA.


THORIUM POWER shall be responsible for the payment of any potential additional
pay due to its employees inventors.


THORIUM POWER vouches for the performance by its employees of all formalities,
such as the signing of a power of attorney, deed of transfer or declarations, as
necessary for AREVA to legally protect the Results.


b) Transfer of employees’ author’s rights to THORIUM POWER


In order to allow the transfer of author’s rights THORIUM POWER undertakes to
have the author’s economic rights of its employees who are the authors of
Creations and/or of drawings and patterns, within the limit of their moral
rights, assigned to it under the terms and conditions of Article 9.2.2.


9.3 - Warranties
THORIUM POWER warrants that it owns or is the assignee of all intellectual
property rights attached to the Results and to any Background Knowledge upon
which AREVA has been granted a license as per Article 9.1.2, specifically of
copyrights of the various performers of the Results, whether they are employees
or third parties such as subcontractors.


THORIUM POWER warrants that the Results do not infringe any existing
intellectual property rights of a third party or an employee of THORIUM POWER or
of any of its subcontractors.
 
10

--------------------------------------------------------------------------------


 
Consequently, THORIUM POWER shall hold AREVA harmless against any claim or
action by the beneficiary (third party, THORIUM POWER’s employee or
subcontractor) or THORIUM POWER itself regarding the ownership and/or the use of
any intellectual property right or private and personal rights linked to the
Results, and shall indemnify AREVA against any costs, damages, attorney’s fees
and expenses which might be incurred as a consequence thereof. THORIUM POWER
shall assist AREVA in the event of any action brought against the latter with
respect to any alleged infringement of intellectual property rights or private
and personal rights linked to the Results. Moreover, should such claim or action
be successful, THORIUM POWER shall be responsible for obtaining from such third
party, or subcontractor, at no cost to AREVA, a transfer, license or sublicense
of the concerned intellectual property right or the authorization to use the
private and personal rights from the third party or the employee and for paying
the corresponding fees or royalties in order to ensure compliance with the Order
and the peaceful use of the Results by AREVA, failing what, and with the prior
consent of AREVA, THORIUM POWER shall modify the Results. If such modification
is not conceivable, AREVA shall be entitled to terminate as of right the Order
with an immediate effect, notwithstanding damages which AREVA could claim
against THORIUM POWER.


THORIUM POWER shall warrant AREVA in the same way regarding Background Knowledge
licensed under Article 9.1.2.


9.4 - Disclaimer of Warranties.
Except as expressly set fort herein, neither Party makes, and each Party
specifically disclaims all representations and warranties, express or implied,
including but not limited to, implied warranties of merchantibility, fitness for
a particular purpose, non-infringement, and arising from course of dealing or
course of performance. Neither party warrants to the other the accuracy,
timeliness, completeness or adequacy of the products and services offered by
that Party, and neither Party shall be liable to the other with respect to any
actual or alleged inaccuracy, untimeliness, incompleteness of inadequacy, of
that Party’s products unless caused by the gross negligence or willful
misconduct of that Party. Neither Party shall make any stratement respecting the
products and services of the other that is contradictory or inconsistent with
these disclaimers.


9.5 – Limitation of Liability
Anything in this agreement tot the contrary notwithstanding, in no event shall
either party have any liability to the other Party or any other person for
consequential, incidental, punitive, exemplary or special damages (including
lost profits, data and revenues) arising out of or in any manner in connection
with this agreement, the performance of breach hereof or the subject matter
hereof, regardless of the for of action (including negligence or strict
liability) and wheter or no the other Party has been adivsed of, or otherwise
might have anticipated the possibility of such damages.


In no event shall THORIUM POWER have any monetary liability to AREVA, arising
persuant to this Initial Collaboration Agreement in excess of amounts actually
paid to THORIUM POWER hereunder.


11

--------------------------------------------------------------------------------


 
10
MISCELLANEOUS



10.1
Each Party shall bear its own expenses in connection with the execution of this
INITIAL COLLABORATIVE AGREEMENT.



10.2
The Parties acknowledge and agree that by signing this INITIAL COLLABORATIVE
AGREEMENT they comply and shall comply with all relevant laws, rules and
regulations, in the operation or performance of obligations under this INITIAL
COLLABORATIVE AGREEMENT.



IN WITNESS WHEREOF the Parties have executed this INITIAL COLLABORATIVE
AGREEMENT in two originals as of the day and year written above.
 
 
 

On this day of July 23rd  2009 On this day of July 23rd  2009    
ON BEHALF OF AREVA
ON BEHALF OF THORIUM POWER
                   
Patrick CHAMPALAUNE
Seth GRAE,
Senior Vice President, Purchasing
President & CEO



12

--------------------------------------------------------------------------------


 